Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150703                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150703
                                                                    COA: 315247
                                                                    Wayne CC: 12-009230-FC
  RONALD JOHNSON,
           Defendant-Appellant.

  _________________________________________/

          By order of December 22, 2015, the Wayne County Prosecuting Attorney was
  directed to file a supplemental brief. On order of the Court, the brief having been
  received, the application for leave to appeal the November 4, 2014 judgment of the Court
  of Appeals is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REVERSE in part the judgment of the Court of Appeals, we
  VACATE the sentence of the Wayne Circuit Court, and we REMAND this case to the
  trial court for resentencing pursuant to People v Francisco, 474 Mich. 82 (2006). The
  trial court erred in assigning 50 points for Prior Record Variable 1 (PRV 1), MCL 777.51.
  As the prosecutor concedes, the record supports a score of only 25 points because the
  defendant only has one prior high severity felony conviction. In all other respects, leave
  to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2016
           d1017
                                                                               Clerk